DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

I. 	Claims 1-8, drawn to a gold-copper-silver-platinum/palladium alloy.
II.	Claims 9-13, drawn to a method for producing a gold-copper-silver-platinum/palladium alloy.   

The inventions listed as I-II do not relate to a single general invention concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of the Group I invention is the gold-copper-silver-platinum/palladium alloy. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with a minimum concentration of 75 weight percent gold, between 5 and 21 weight percent copper, 0 to 21 weight percent silver, 0.5 to 4 weight percent iron, 0.1 to 2 weight percent vanadium and 0.5 to 2 weight percent palladium (abstract and claims 1-4). The Examiner notes that the amounts of gold, coper, silver, and palladium disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I. With respect to the recitation “wherein the so composed Gold alloy shows, under the condition referred to in the ISO DIS 8654:2017 standard, a color compatible with the standard of color of the 5N alloys” in claim 1, the Examiner notes that since Arnaboldi et al. (‘001) discloses a substantially similar composition, this property would be expected. MPEP 2112.01 I. Arnaboldi et al. (‘001) appears to disclose wherein the color would be compatible with alloys of 5N ISO 8654 at [0049]. Therefore, unity of invention is lacking and restriction is appropriate. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
	Should the Applicant traverse on the grounds that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention. 
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSEE R ROE/Primary Examiner, Art Unit 1759